Citation Nr: 0943649	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment reimbursement for unauthorized 
transportation and hospitalization from August 19, 2005 to 
August [redacted], 2005.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from decisions of the Department of Veterans 
Affairs (VA), Medical Center in Portland, Oregon.

The appellant claims as the late Veteran's wife.

The issue of entitlement to  payment reimbursement for 
unauthorized transportation and hospitalization is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From August 19, 2005 to August [redacted], 2005, the Veteran was 
in a continuing medical emergency of such a nature that he 
could not have been safely discharged or transferred to a VA 
or other Federal facility.

2.  The initial evaluation and treatment of the Veteran's 
fatal condition was of such a nature that a prudent lay 
person would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

3.  At time of admission to OHSU, the Veteran was in severe 
end stage heart failure and in atrial fibrillation.  The 
Veteran was not stable.


CONCLUSIONS OF LAW

1.  The criteria described under 38 C.F.R. § 17.1002(b) have 
been met.

2.  The criteria described under 38 C.F.R. § 17.1002(d) have 
been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Here the VCAA duty to notify was satisfied subsequent to the 
initial decisions on appeal by way of a letter sent to the 
appellant in March 2006 that fully addressed all notice 
elements, "provide[ing] the content-complying notice to 
which [she was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claim was readjudicated with the issuance of 
a statement of the case in April 2006.  Consequently, the 
Board finds that any timing deficiency has been appropriately 
cured and that such deficiency did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Legal Criteria and Factual Analysis

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000 
- 17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be 
eligible for reimbursement under this Act the appellant has 
to satisfy all of the following conditions: (a) The emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public; (b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent lay person who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) A VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent lay person (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized); 
(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The Veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) The Veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
Veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) The Veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for or in part, the 
Veteran's liability to the provider; and (i) The Veteran is 
not eligible for reimbursement under 38 U.S.C. § 1728 for the 
emergency treatment provided.  See 38 C.F.R. § 17.1002.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse Veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a Veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
Veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. See also 38 C.F.R. § 
17.120 (2008).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The appellant seeks medical reimbursement for treatment of 
the Veteran from August 20, 2005 through August [redacted], 2005.  
This includes care from the Oregon Health & Science 
University Hospitals and Clinics (OHSU), Quest Diagnostics, 
and air ambulance service from St. Charles Medical Center in 
Bend, Oregon.

According to Dr. R.H. the Veteran was originally seen at St. 
Charles Medical Center, in Bend, Oregon, on August 18, 2005, 
with worsening shortness of breath, lower extremity edema and 
was found to be in fibrillation and acute renal failure.  A 
catheter was placed, the Veteran was started on medication 
and he was transferred to OHSU August 20, 2005.  He was 
admitted at OHSU in severe end-stage heart failure and 
developed sepsis.  The Veteran died on the evening of August 
[redacted], with the underlying cause of sepsis.

Records from a VA facility in Portland indicate that on 
August [redacted], 2005, a VA nurse spoke with staff at OHSU 
regarding the Veteran's condition.  That conversation, 
indicated that the Veteran was "questionably stable for 
transfer," and that no beds were available for the Veteran's 
transfer to the VA facility.  A separate note from earlier 
the same day indicated that VA had received a transfer 
request and that the Veteran was deemed stable for transfer.

In a May 2006 statement from the appellant, she indicated 
that he was transferred from St. Charles Medical Center at 
the behest of his attending physicals who felt that St. 
Charles did not afford Veteran's his best hope of survival.  
She states that he was not taken the VA facility in Portland 
as they had no beds available.

Initially, we note that the record does not indicate that the 
appellant seeks reimbursement under 38 C.F.R. § 17.120.  We 
further note that that there is no evidence that the diseases 
for which the Veteran was treated during the period at issue 
had been adjudicated as service-connected.  Accordingly the 
provisions of 38 C.F.R. § 17.120 cannot be used to award 
reimbursement in this case.

As § 17.120 is not for application, the Board focuses our 
inquiry on application of the Veterans Millennium Health Care 
and Benefits Act, described above.  See 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000 - 17.1002.  In essence, this law 
provides for reimbursement where all five of the following 
criteria are met: (1) the Veteran is financially liable to 
the provider for emergency treatment, (2) the Veteran is 
enrolled in the VA health care system and received treatment 
within the a 24-month period preceding emergency care, (3) 
the Veteran has no other coverage under a health plan 
contract that would pay, in whole or in part, (4) VA 
facilities are not feasibly available and an attempt to use 
them beforehand would have been hazardous to life or health 
and, (5) emergency services were provided in a hospital 
emergency department.  The absence of any one of these 
criteria will preclude reimbursement.  In a series of 
decisions dated November 2005 and February 2006, the agency 
of original jurisdiction (AOJ) denied the appellant's claim 
as it found that the Veteran was stable for transfer prior to 
August 20, 2005, and that the Veteran's condition was not an 
emergency requiring immediate attention.

With regard to whether the Veteran was stable for transfer, 
38 C.F.R. § 17.1002(d) requires that the claim for payment or 
reimbursement for any medical care beyond the initial 
emergency evaluation and treatment is for a continued medical 
emergency of such a nature that the Veteran could not have 
been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the Veteran becomes stabilized).  In this case, the 
evidence indicates that the Veteran was first admitted, on 
August 18, 2005, with worsening shortness of breath, lower 
extremity edema and was found to be in fibrillation and acute 
renal failure.  It is clear from the record that the 
Veteran's condition did not become so vastly improved that 
the Veteran could have been safely discharged.  The AOJ 
points to the fact that the Veteran was transferred to 
indicate that he "was deemed stable for transfer."  Based 
on the record, the Board finds that the Veteran was 
transferred from St. Charles Medical Center due to his 
deteriorating health and not because he was "stable for 
transfer."  In fact the narrative provided by Dr. R.H. 
indicates that on arrival to OHSU the Veteran was "in severe 
end-stage heart failure."  We find that transfer by reason 
of being treated at a medical facility which is incapable of 
properly and effectively addressing a patient's illness does 
not indicate that the patient was "stable for transfer."

Next, as to whether the Veteran's condition was an emergency 
requiring immediate attention, we find that it was.  38 
C.F.R. § 17.1002(b) indicates that reimbursement can only be 
for the initial evaluation and treatment of a condition of 
such a nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  In this case 
the Veteran was initially admitted on shortness of breath, 
lower extremity edema and was subsequently discovered to be 
in fibrillation and acute renal failure.  The Board finds 
that a prudent lay person would justifiably expect that 
shortness of breath with lower extremity edema would require 
immediate medical attention.

To a limited extent, a benefit sought on appeal is granted.  
However, the record is inadequate for the purposes of 
adjudication the remaining parts of the appeal.




ORDER

From August 19, 2005 to August [redacted], 2005, the Veteran was in a 
continuing medical emergency of such a nature that the he 
could not have been safely discharged or transferred to a VA 
or other Federal facility.

The initial evaluation and treatment of the Veteran's fatal 
condition was of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.


REMAND

In adjudicating this claim, the AOJ has failed to fully 
develop the record to the extent necessary for a proper 
review to be conducted.  Specifically, the record does not 
include evidence of the Veteran's eligible service; whether, 
at the time of the emergency, the Veteran enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment; or 
whether the Veteran had other coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment.

Before the appellant's claim may be properly denied or 
granted, the above development must be undertaken and we 
remand this case for such additional development of the 
record.

Accordingly, the case is REMANDED for the following action:

1.  Evidence documenting that the Veteran 
either was, or was not, enrolled in the VA 
health care system at the time of his 
death on August [redacted], 2005, and whether he 
had received medical services under the 
authority of 38 U.S.C. Chapter 17 between 
August 2003 and August 2005.

2.  Evidence or a determination of whether 
the Veteran had other coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency medical treatment rendered 
in August 2005.

3. The AOJ shall make a determination 
regarding all other elements for payment 
under the law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


